DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one multiport pump immersed in the reservoir (Claims 3, 13, 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-33 & 36-37 are objected to because of the following informalities:  
Claims 1 & 35 are directed toward “At least one multiport pump” thus “... of claim” should be --The at least one multiport pump of claim-- in Line 1 for each of Claims 2-33 & 36-37.  For example: 
	“The multiport pump of claim” should be --The at least one multiport pump of claim--; 
	“The pump of claim” should be --The at least one multiport pump of claim--; 
	“The swashplate pump of claim” should be --The at least one multiport pump of claim--; 
	“The valves of claim” should be --The at least one multiport pump of claim--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant invention appears to be directed toward “At least one multiport pump” (e.g. Independent Claims 1 & 34-35), however Claims 16-33 & 36-37 claim details beyond the scope of a “multiport pump” to the inclusion of a “hydraulic power unit (HPU)”, and its applications, as recited in Application 16/198135 (now U.S. Patent 10871174), which is incorporated by reference into the instant application, thus rendering the scope of Claims 16-33 & 36-37 unascertainable.  Further, Claims 16-33 are substantially duplicative of corresponding claims in U.S. Patent 10871174, and should be considered for removal.  
Claims 1, 4, 6, 9, 11-15, 18-19, 21, 24, & 28-35 each recite the limitation "said pump".  There is insufficient antecedent basis for this limitation in the claims.  It appears that "said pump" should be --said at least one multiport pump--.  
	Claim 3 recites that the pumps are selected from the group “consisting of ... positive displacement pumps”, “positive displacement pumps” represents a genus to which all other pumps recited in the claim are a species, and further includes species not recited rendering the claim indefinite.  It appears that “positive displacement pumps” should be removed.  
	 Claim 9 recites “additional fluid flow parameters”, which renders the claim scope unascertainable because it includes unrecited additional parameters.  
Claims 13-15 recites the limitation "said swashplate pump" in Lines 1 or 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claims 13-15 should depend from Claim 5.
Claim 17 recites the limitation "said user" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 17 & 22 recites a “user” which is defined in the specification in multiple manners, thus the scope and meaning of the claim cannot be determined.  
Claim 18 recites the limitation "said moving devices" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18, 25-26 & 30-31 do not define what constitutes a “moving device” in the context of a “multiport pump”, thus rendering the claims indefinite. 
	Claim 19 requires that a “pressure compensator tank” is part of the “reservoir” and is connected to “a pump inlet port”, which conflicts with the recitation in Claim 1 that the “reservoir” is connected to the “at least one equilibrator port”, rendering the claim indefinite.  
	Regarding Claim 19, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 21, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 21 recites the limitation "said system" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
	 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dynamic pressure” in Claim 22 as used by the claim is not clearly defined by the disclosure while the accepted meaning is “the kinetic energy per unit volume of a fluid.” The term is indefinite because the specification does not clearly redefine the term.
	 Claims 27-28 recites valves are selected from the group “consisting of: shuttle valves, inverted shuttle valves, inverse shuttle valves, detented shuttle valves, inverted detented shuttle valves, check valves, pilot check valves, solenoid valves, servo valves, ball valves, and gate valves”, which renders the claim indefinite because “shuttle valves, inverted shuttle valves, inverse shuttle valves, detented shuttle valves, inverted detented shuttle valves, check valves, pilot check valves” are not required or part of a “multiport pump” as described in the disclosure.  	Claims 28 & 31 do not define what constitutes a “system” in the context of a “multiport pump”, thus rendering the claims indefinite.  
	Claim 37 does not define what constitutes a “hydraulic power unit”, is beyond the context of a “multiport pump” thus rendering the scope of the claim indeterminate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-13, 15-18, 20, 22-26, 30-32 & 34-37, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udagawa et al (9695841).
	Udagawa et al disclose:
1. At least one multiport pump (e.g. 71, Fig. 7) that pumps fluid in either a single or bi-directional direction having multiple ports comprising; at least one inlet port (e.g. 71b), at least one outlet port (e.g. 71a), and at least one equilibrator port (e.g. 71c) connected to a fluid reservoir (16) wherein said equilibrator port equilibrates inlet and outlet flow such that a combination of said inlet port and said equilibrator port provide just enough fluid volume to fill one or more cavities of said pump so that fluid escapes through said outlet port to ensure overfill of said ports is prevented and so that a balanced equilibrium constant volume of fluid is maintained and resides within said pump during operation, wherein said multiport pump withdraws and/or sends fluid into and out of said fluid reservoir to maintain a constant volume of fluid that reduces cavitation and hydraulic fluid lock and also provides and allows a balanced constant continuous fluid flow along a fluid flow path that contains fluid that flows in either a clockwise or counterclockwise direction into and out of said fluid reservoir that also acts as a constant volume compensator, such that an incremental volume of fluid is added or removed to maintain equal symmetric inflow and outflow of fluid into and out of said multiport pump (e.g. Column 2, Line 23 - Column 5, Line17).

2. The multiport pump of claim 1, wherein said cavitation is eliminated unless an absence of enough fluid to completely fill one or more pump and/or port cavities enters or exits said multiport pump at any time during start-up, operation, or shut down and wherein hydraulic fluid lock is eliminated unless an excess of fluid overfills one or more pump and/or port cavities as fluid enters or exits said multiport pump at any time during start-up, operation or shut down.

3. The pump of claim 1, wherein one or more multiport pumps can reside in said reservoir and are selected from the group consisting of; swashplate pumps, reciprocating pumps, scroll pumps, piston pumps, positive displacement pumps, diaphragm pumps, injection pumps, centrifugal pumps, gear pumps, and metering pumps and wherein said fluid is air, a gas, a liquid, or any combination of air, gas, and liquid.

4. The pump of claim 1, wherein a constant volumetric balance of both said volume of fluid and said fluid flow occurs simultaneously during operation of said pump and wherein a fluid system operated by said pump may be a fluid system that is open to atmosphere or that is closed to atmosphere and wherein said pump can be primed with fluid during start-up and can be drained of fluid during shutdown and wherein said pump can operate in either a clockwise or counterclockwise direction so that when pressure into said pump is increased and then released no pressure is retained within said pump and wherein accordingly said pump can operate as both an hydraulic pump and as an hydraulic motor depending on which direction said fluid flows along said fluid path.

11. The at least one multiport pump of claim 1, wherein when said pump moves in a clockwise direction, it delivers fluid to a clockwise port and withdraws fluid from a counterclockwise port.

12. The multiport pump of claim 1, wherein when said pump moves in counterclockwise direction, it delivers fluid to a counterclockwise port and withdraws fluid from a clockwise port.

13. The multiport pump of claim 1, wherein said pump and/or said three-port valve plate with said swashplate pump are immersed in said at least one reservoir.

15. The multiport pump of claim 1, wherein said pump and/or said swashplate pump provides and allows for fluid flow into and out of at least one reservoir.

16. The multiport pump of claim 1, wherein said at least one reservoir is vented, sealed, pressure compensated, preloaded and/or expandable.

17. The multiport pump of claim 1, wherein said one or more pumps have at least three ports that open and close ensuring a constant volumetric balanced fluid flow is maintained along a flow path caused by pumping of said fluid with force and direction required to move, control, and/or maintain position of one or more moving device(s) in a precise and controlled fashion determined by a user.

18. The multiport pump of claim 1, wherein fluid is delivered to at least one port and fluid flow continues toward and into moving device(s) that receive fluid along a fluid flow path from said pump and wherein said fluid flow path from moving device(s) can be blocked, redirected, or continually flow into one or more pumps and wherein said pumps contain components that control fluid flow returning from said moving device(s) back into said pumps, thereby completing said fluid flow path and accomplishing an ability to control intermittent and/or continuous movement of said moving devices.

20. The multiport pump of claim 1, wherein said one or more pumps function as a motor (e.g. Column 4, Lines 53-61).

22. The multiport pump of claim 1, wherein said user utilizes a controller (35) to increase volume, change direction, and/or increase static or dynamic pressure within said fluid along a fluid flow path.

23. The multiport pump of claim 1, wherein fluid within said fluid reservoir is controlled by a controller (35).

24. The multiport pump of claim 1, wherein fluid reaches an upper bi-directional port of moving device(s) (e.g. 11) from said pump and fluid is delivered to said moving device(s) and returns from said moving device(s) into a lower bi-directional port and back into said pump.

25. The multiport pump of claim 1, wherein said one or more moving devices are selected from the group consisting of; mechanical devices, electro-mechanical devices and electro-hydraulic devices.

26. The multiport pump of claim 1, wherein said one or more moving devices are valves (e.g. W in Fig. 7), gate valves, ball valves, seat valves, flapper valves, rotary valves, sleeve valves, packers, gears, sub- assemblies, hydraulic cylinders, hydraulic rotary actuators, bladders, accumulators, and reservoirs.

30. The multiport pump of claim 1, wherein said pump maintains pressure required to provide locking a position of moving devices and maintains pressure either by utilizing one or more check valves or without any check valves.

31. The multiport pump of claim 28, wherein said pump does not maintain pressure when said system is not receiving energy intentionally or unintentionally so that said one or more pumps are no longer functioning in a forward direction but can function in a reverse direction such that pressure on moving devices is released and reduced to greater than or equal to zero such that said moving devices can reach and reside in any desired static position.

32. The multiport pump of claim 1, wherein said pumps extract energy from a flow path and provides said energy to an external energy sink (e.g. Column 4, Lines 53-61).

34. At least one multiport pump (e.g. 71, Fig. 7) that pumps fluid in either a single or bi-directional direction having multiple ports comprising; at least one inlet port (e.g. 71b), at least one outlet port (e.g. 71a), and at least one equilibrator port (e.g. 71c) connected to a fluid reservoir (16) wherein said equilibrator port equilibrates inlet and outlet flow such that a combination of said inlet port and said equilibrator port provide just enough fluid volume to fill one or more cavities of said pump without an overfill of fluid that escapes through said outlet port so that a rate of change of volume of fluid is constant and prohibits cavitation and hydraulic fluid lock and also provides and allows a balanced constant continuous fluid flow along a flow path in either a clockwise or counterclockwise direction into and out of said fluid reservoir such that an incremental volume of fluid is added or removed to maintain equal symmetric inflow and outflow of fluid into and out of said multiport pump.

35. At least one multiport pump (e.g. 71, Fig. 7) that pumps fluid in either a single or bi-directional direction having multiple ports comprising; at least one inlet port (e.g. 71b), at least one outlet port (e.g. 71a), and at least one equilibrator port (e.g. 71c) connected to a fluid reservoir (16) wherein said equilibrator port equilibrates inlet and outlet flow such that a combination of said inlet port and said equilibrator port provide for a balanced equilibrium constant volume and/or rate of change of volume of fluid that is constant so that fluid is maintained within said pump during operation, wherein said multiport pump withdraws and/or sends fluid into and out of said fluid reservoir to maintain a constant volume and/or rate of change of volume of fluid which is constant and reduces cavitation and hydraulic fluid lock and also provides and allows a balanced constant continuous fluid flow along a flow path in either a clockwise or counterclockwise direction into and out of said fluid reservoir such that an incremental volume of fluid is added or removed to maintain equal symmetric inflow and outflow of fluid into and out of said multiport pump.

36. The multiport pump of claim 35, wherein said multiport pump pumps fluid in order to achieve multifunctional flow along multifunctional flow paths so that said fluid can be routed to perform multiple functions within a single operating device (e.g. 11).

37. The multiport pump of claim 35, wherein at least one bi-directional hydraulic power unit (HPU) unit together with said HPU are combined to create a pump for fluid that flows along a fluid flow path wherein said HPU and said multiport pump together provide an integrated flow balancing device that operates as a pump or a motor depending on direction of flow into and out of said integrated balancing device (e.g. Column 4, Lines 53-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al (9695841) in view of Anderson (8544264).
	Udagawa et al disclose at least one multiport pump, as described above, but do not explicitly teach that the at least one multiport pump is at least one multiport swashplate pump; or that the reservoir is a pressure compensator tank.  
	Anderson teaches a multiport swashplate pump (16) having a multiport valve plate (26), and at least one equilibrator port connected to a pressure compensator tank (14).  
	Udagawa et al and Anderson all seek to provide a multiport pump, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the multiport pump of Udagawa et al to be a multiport swashplate pump having a multiport valve plate, and to have at least one equilibrator port connected to a pressure compensator tank, as taught by Anderson, for the purpose of providing balance fluid flow.  
	Udagawa et al, as modified, further teaches:
5. The pump of claim 1, wherein said one or more pumps are at least one multiport swashplate pump that includes a multi-port valve plate such that fluid flow into and out of said swashplate pump is either unidirectional or bidirectional and wherein said multi-port valve plate includes at least three ports.

6. The swashplate pump of claim 5, wherein an at least three-port valve plate ensures a constant volumetric balanced fluid flow exists and is maintained within said pump in that said fluid flow volume remains constant throughout operation of said swashplate pump as said pump is utilized to operate and control movement of a hydraulic apparatus.

7. The swashplate pump of claim 6, wherein said at least three-port valve plate includes at least three corresponding valves and wherein at least one port is designated for counterclockwise flow, at least one port is designated for clockwise flow and at least one port is designated as a reservoir port, wherein said reservoir port allows for constant volumetric fluid flow balancing by utilizing said reservoir to either add or remove a volume of fluid as needed during operation of said swashplate pump.

14. The multiport pump of claim 1, wherein said pump and/or said at least four-port valve plate with said swashplate pump are immersed in said at least one reservoir.

19. The multiport pump of claim 1, wherein said pump also includes a pressure compensator tank that is operationally connected to a pump inlet port of said pump through an optional fluid flow filter and wherein said compensator tank is a portion of a variable fluid reservoir.

21. The multiport pump of claim 1, wherein said fluid reservoir includes at least one compensator tank and a port to ambient pressure and an optional reservoir pressure measuring device that measures ambient pressure and ensures an ability for said system to operate even in the presence of unbalanced flow to and from moving device(s) and allows for thermal expansion or compression within said pump and said fluid reservoir.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 15, 2, 5, 5, 5, 7, 7, 7, 1, 1, 8, 1, 10, 11, 13, 16, 17, 18, 21, 22, 23, 31, 32, 33, 34, 36, 37, 38 of U.S. Patent No. 10,871,174. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 15, 2, 5, 5, 5, 7, 7, 7, 1, 1, 8, 1, 10, 11, 13, 16, 17, 18, 21, 22, 23, 31, 32, 33, 34, 36, 37, 38 of U.S. Patent No. 10,871,174 “anticipate” Application Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, respectively.  Accordingly, Application Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32 are not patentably distinct from Patent Claims 1, 15, 2, 5, 5, 5, 7, 7, 7, 1, 1, 8, 1, 10, 11, 13, 16, 17, 18, 21, 22, 23, 31, 32, 33, 34, 36, 37, 38, respectively.
Thus, it is apparent that the more specific Patent Claims 1, 15, 2, 5, 5, 5, 7, 7, 7, 1, 1, 8, 1, 10, 11, 13, 16, 17, 18, 21, 22, 23, 31, 32, 33, 34, 36, 37, 38 encompass Application Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, respectively.  Following the rationale in In re Goodman cited in the preceding paragraph, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6912849 is cited but not relied upon, but appears to anticipate at least Claim 1.  Additional references listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 26, 2022